UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 OR o TRANSITION REPORT UNDER SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto COMMISSION FILE NUMBER 333-151633 MAGNOLIA SOLAR CORPORATION (Exact Name of small business issuer as specified in its charter) Nevada 39-2075693 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 54 Cummings Park, Suite 316, Woburn, MA 01801 (Address of principal executive offices) (Zip Code) Issuer’s telephone Number: (781) 497-2900 Indicate by check mark whether the issuer (1)filed all reports required to be filed by Section13 or 15(d)of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No x As of May 11, 2012, the issuer had27,009,162 outstanding shares of Common Stock. 1 TABLE OF CONTENTS Page PARTI 3 Item 1. Financial Statements 23 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation 26 Item 3. Quantitative and Qualitative Disclosures About Market Risk 26 Item 4. Controls and Procedures PARTII Item 1. Legal Proceedings 27 Item 1A. Risk Factors 27 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 3. Defaults Upon Senior Securities 27 Item 4. Mine Safety Disclosures 27 Item 5. Other Information 27 Item 6. Exhibits 28 2 PART I FINANCIAL INFORMATION MAGNOLIA SOLAR CORPORATION (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED BALANCE SHEETS MARCH 31, 2012 (UNAUDITED) AND DECEMBER 31, 2011 ASSETS March 31, December 31, CURRENT ASSETS (unaudited) Cash $ $ Accounts receivable Prepaid expense Total current assets Fixed assets, net OTHER ASSETS License with Related Party, net of accumulated amortization Total other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Current portion of Original Issue Discount Senior Secured Convertible Promissory Note, net of discount Total current liabilities Original Issue Discount Senior Secured Convertible Promissory Note, net of discount net of current portion TOTAL LIABILITIES STOCKHOLDERS' DEFICIT Common stock, $0.001 par value, 75,000,000 shares authorized, 26,670,000 and 26,670,000 shares issued and outstanding Additional paid in capital Additional paid in capital - warrants Deficit accumulated during the development stage ) ) Total stockholders' deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ 3 MAGNOLIA SOLAR CORPORATION (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) FOR THE THREE MONTHS ENDED MARCH 31, 2 AND FOR THE PERIOD JANAURY 8, 2008 (INCEPTION) THROUGH MARCH 31, 2012 JANUARY 8, 2008 THREE MONTHS ENDED THREE MONTHS ENDED (INCEPTION) THROUGH MARCH 31, 2012 MARCH 31, 2011 MARCH 31, 2012 REVENUE $ $ $ COST OF REVENUES GROSS PROFIT OPERATING EXPENSES Indirect and administrative labor 45,261 24,648 433,667 Professional fees 58,012 39,436 717,687 Depreciation and amortization expense 9,499 87,495 754,196 General and administrative 14,819 Total operating expenses 127,591 NON-OPERATING EXPENSES Interest expense including amortization of OID and debt discount, net 9,909 2,094,062 Total non-operating expenses 9,909 NET LOSS $ ) $ ) $ ) WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING NET LOSS PER SHARE $ ) $ ) 4 MAGNOLIA SOLAR CORPORATION (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS' EQUITY (DEFICIT) (UNAUDITED) FOR THE PERIOD JANUARY 8, 2008 (INCEPTION) THROUGH MARCH 31, 2012 (INCLUDING MOBILIS RELOCATION SERVICES - PRE-MERGER) Deficit Additional Accumulated Additional Paid-In During the Common Stock Paid-In Capital - Development Shares Amount Capital Warrants Stage Total Balance - November 19, 2007 - $
